Title: From George Washington to Major John Clark, Jr., 4 November 1777
From: Washington, George
To: Clark, John Jr.



Dear sir
Head Quarters [Whitemarsh, Pa.] 4th [November] 1777

I have just receiv’d your favor of 8 OClock last Evening & think you have fallen upon an exceeding good Method of gaining Intelligence, & that too much Caution cannot be made use of both on Accot of the safety of your friend & the Execution & continuance of your design which may be of service to us.
In your next I’d have you mention that General Gates now having nothing to do to the Northward, is sending down a very handsome Reinforcment of Continental Troops to this Army; Whilst he, with the remainder of them & all the New England & York Militia, is to make

an immediate Descent on N. York, the Reduction of which is confidently spoke of as it is generally suppos’d that Clinton has Detach’d a large part of his Troops to the assistance of General Howe; & that Genl Dickinson is at the same time to attack Staten Island, for which purpose he is Assembling great numbers of the Jersey Militia. That the receiv’d opinion in our Camp is that We will immediately attack Philada on the arrival of the Troops from the Northward & that I have prevail’d upon the Legislative Body to order out a great proportion of the Militia of this State—that there was great talk of the Virga & Maryld Militia turning out, & in short that the whole Continent seems determin’d to put an end to the War this Winter—That we mention the Forts as being perfectly secure, having sent ample Reinforcments to their Support.
These are the Outlines of what I would have you mention, but leave it to you to Omit or make any Alteration you suppose Necessary.
You will endeavor to send out & let me know if any Transports with Troops on board have lately come up the Deleware, As I have Information of a fleet having sail’d from N: York.
A Report of our having made a fortunate Stroke at Rhode Island prevail’d, but I much doubt it to be premature & that little or nothing is done there.
The Bearer will deliver you some Paper, that Article is very scarc at present. I am Dear Sir Your mo: Obedt Servant

Go: Washington

